Russell, C. J., and Atkinson, J.,
dissenting. This case is controlled by the decision in Johnston v. Brenau College Conservatory, 146 Ga. 182, in which it was held: “Certiorari is an available remedy to review a judgment rendered in the municipal court of Atlanta, without making an oral motion for a new trial before the judge trying the case, or without first taking an appeal to the appellate division of that court from the judgment of the trial judge refusing an oral motion for a new trial. . . There is nothing in the amendment to the constitution, ratified on October 2, 1912 (Acts 1912, p. 30), which abrogates the right of certiorari. Nor is there such necessary conflict between the constitutional provision conferring the right of certiorari and the amendment just mentioned as abrogates and repeals the right of certiorari. . . The method of review in the municipal court of Atlanta, provided by *787the act of 1913 establishing that court (Acts 1913, p. 145) does not exclude the right of certiorari.” The subsequent acts of the legislature (Ga. L. 1925, pp. 370, 386, sec. 2; Ga. L. 1929, p. 367) could not affect the constitution. The ruling in Orr v. Southern Acceptance Co., 162 Ga. 401 (supra), must yield to the older decision.